 



MOODY NATIONAL REIT II, INC. 8-K [mnrtii-8k_042919.htm]

EXHIBIT 10.2

 

ASSIGNMENT AND ASSUMPTION OF AGREEMENT OF PURCHASE AND SALE

 

THIS ASSIGNMENT AND ASSUMPTION OF AGREEMENT OF PURCHASE AND SALE (this
“Assignment”), is made and entered into as of the 29th day of April, 2019, by
and between MOODY NATIONAL REIT II, INC., a Maryland corporation (“Assignor”)
and MOODY NATIONAL KIRBY-HOUSTON HOLDING, LLC, a Delaware limited liability
company (“Assignee”). 

 

W I T N E S S E T H :

 

WHEREAS, Assignor, as Purchaser, entered into that certain Agreement of Purchase
and Sale dated March 29, 2019, for the purchase and sale of the land and the
improvements located at 7807 Kirby Street, Houston, Texas 77030 (as amended,
modified, or supplemented, the “Agreement”). Any terms not defined herein shall
have the meaning as set forth in the Agreement.

 

WHEREAS, Assignor now wishes to assign all of its right, title and interest as
Purchaser under the Agreement to Assignor and Assignee desires to assume and
perform the obligations of the Assignor as Purchaser under the Agreement.

 

WHEREAS, an affiliate of Assignor is a manager of Assignee.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, Assignor and Assignee hereby agree as follows:

 

1.       Assignment. Assignor does hereby SELL, GRANT, ASSIGN, TRANSFER, CONVEY,
RELINQUISH AND SET OVER unto Assignee all of Assignor’s right, title and
interest in and to the Agreement. 

 

2.       Assumption by Assignee. Assignee, hereby accepts the foregoing
assignment, agrees to assume and perform all the duties and obligations to be
performed by the Purchaser under the Agreement therein mentioned to the same
extent as if Assignee had originally been named as the Purchaser in that
Agreement, and to indemnify and hold Assignor harmless for any liability for
performance or nonperformance of the duties and obligations assumed by Assignee.

 

3.       Governing Law. This Assignment shall be governed by, and be construed
in accordance with, the laws of the State of Texas. 

 

4.       Counterparts. To facilitate execution, this Assignment may be executed
in as many counterparts as may be required. It shall not be necessary that the
signature on behalf of both parties hereto appear on each counterpart hereof.
All counterparts hereof shall collectively constitute a single Agreement.

 

5.       Entire Contract. This Assignment shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns.

 

[Signature page follows.]

 



 

 

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Assignment as of the date and year first above written.

 



  ASSIGNOR:         MOODY NATIONAL REIT II, INC.,   a Maryland corporation      
  By: /s/ Brett C. Moody     Brett C. Moody, President         ASSIGNEE:        
MOODY NATIONAL KIRBY-HOUSTON HOLDING, LLC, a Delaware limited liability company
        By: /s/ Brett C. Moody     Brett C. Moody, President



 



 